EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of Vertex Energy, Inc. We consent to incorporation by reference in Registration Statement No. 333-162290 on Form S-8 of Vertex Energy, Inc. (the “Company”),of our report dated March 20, 2013, relating to the consolidated financial statements of the Companyappearing in this Annual Report on Form 10-K of the Company for the year ended December 31, 2012. LBB & Associates Ltd., LLP Houston, Texas March 21, 2013
